J-A05029-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    D.D.                                       :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
    v.                                         :
                                               :
    A.H.                                       :
                                               :
                       Appellant               :
                                               :
                                               :   No. 1434 WDA 2019

                 Appeal from the Order Entered September 10, 2019
         In the Court of Common Pleas of Allegheny County Civil Division at
                               No(s): FD 07-008810


BEFORE:       BENDER, P.J.E., BOWES, J., and PELLEGRINI, J.*

MEMORANDUM BY BOWES, J.:                                FILED MARCH 10, 2020

         A.H. (“Father”) appeals pro se from the September 10, 2019 order

awarding D.D. (“Mother”) primary physical custody of their daughters, G.H.

and C.H. We affirm.

         Mother and Father married in 2000, separated in 2007, and divorced in

2010. G.H. and C.H. were born of the marriage in July 2004, and November

2005, respectively.       The trial court summarized the contentious custody

litigation as follows:

               The case has a long and tortured history. Since separation,
         the parties had followed a 2-2-5-5 schedule with Mother having
         Monday and Tuesday and Father having Wednesday and
         Thursday. Throughout the early periods, the parties had constant
         disagreements about the children’s activities, including payment
         for the activities. At some point, the [c]ourt curtailed Father’s
         Sunday nights as there was evidence that the children were
         having trouble getting ready for school on Mondays. The original
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A05029-20


     custody trial was held in October 2016, and January 2017.
     Following the trial, the [c]ourt kept the physical shared custody
     order in place but granted Mother sole legal custody for all medical
     decisions and for educational, and extra-curricular activities. [The
     Superior Court affirmed the custody order, and our Supreme Court
     denied review.]

           Father filed a Petition for Modification in [s]pring 2018 and
     a judicial conciliation was held in June 2018. At that time, the
     Court had grave concerns about Father’s mental and emotional
     health and ordered Dr. Joseph A. Greenburg, [Ph.D.] of Allegheny
     Forensic Associates to conduct a full psychological evaluation as
     to Father.    Dr. Greenburg had previously done a custody
     evaluation in this case for the prior trial. Mother filed a Petition
     for Modification in September 2018 based on the children’s
     constant requests to limit their time with Father.           Mother
     requested an emergency conciliation at that time to address the
     children’s concerns about their custody time with Father. The
     children were extremely upset with the current custody
     arrangement and Mother requested that, at least on an
     emergency basis, the order be changed to Father having custody
     every other weekend.

           The [c]ourt met in camera with each child separately. They
     expressed grave concerns about Father’s behavior, including his
     obsession with their health, his unwillingness to let them spend
     time with friends, and his refusal to listen to them and consider
     their opinions. One child relayed sobbing sessions during which
     Father told them that Mother is “taking the children away from
     him.” Both expressed a strong and unequivocal preference to live
     primarily with Mother and begged the [c]ourt to make the custody
     change. The [c]ourt entered an interim order changing Father’s
     custody to every other weekend and set the matter for trial.

     . . . Trial of the action was heard on October 29, 2018, December
     5, 2018 and June 12, 2019. The children were interviewed on July
     2, 2019. Dr. Greenburg filed his psychological evaluation on
     February 28, 2019. After considering all the testimony and
     evidence, the [c]ourt determined that it was in the best interest
     of the children to live primarily with Mother and for Father to have
     custody every other weekend. On September 10, 2019, the
     [c]ourt issued its Background and Order setting forth the
     reasoning for its decision including a detailed discussion of the
     sixteen custody factors which the [c]ourt is required to consider

                                    -2-
J-A05029-20


      when making a custody determination. The vast majority favored
      Mother.

Trial Court Opinion, 11/4/19, at 1-3 (italics supplied).

      Father filed a timely notice of appeal and a Pa.R.A.P. 1925(b) statement

that enumerated fifty-five assertions, including subparts, and an exhaustive

criticism of the trial court’s best-interest determination. The trial court issued

a comprehensive opinion that condensed Father’s rambling complaints into

three manageable issues.

      On appeal, Father presents thirty-four declarations, most of which are

scurrilous accusations against the trial court, and renews his critique of the

trial court’s best-interest analysis. Father’s brief at 8-13, 24-44. In contrast,

Mother argues succinctly, “[t]he trial court carefully considered all testimony

and weighed that against the 16 custody factors.” Mother’s brief at 8.

      At the outset, we address whether Father’s issues are preserved for our

review.   An appellant waives all matters for review where he identifies an

excessive number of issues in the concise statement. See Jones v. Jones,

878 A.2d 86 (Pa.Super. 2005) (holding that a seven-page, twenty-nine issue

statement resulted in waiver). While Rule 1925(b)(4)(iv) provides that the

sheer number of issues is not sufficient grounds to find waiver “[w]here non-

redundant, non-frivolous issues are set forth in an appropriately concise

manner[,]” that concession does not negate the requirement that the Rule

1925 statement facilitate appellate review. See also Kanter v. Epstein, 866

A.2d 394, 401 (Pa.Super. 2004) (holding that “[b]y raising an outrageous


                                      -3-
J-A05029-20


number of issues” in a Rule 1925(b) statement, an appellant impedes the trial

court’s ability to prepare an opinion addressing the issues on appeal, thereby

effectively precluding appellate review). As outlined supra, the trial court was

able to distill Father’s litany of unfounded complaints into three lucid

arguments concerning alleged due process violations, Mother’s parental

fitness, and parental alienation.    Any claim asserted on appeal that is not

subsumed within one of the foregoing arguments is waived.

      We review the child custody order according to the following scope and

standard of review:

      This Court reviews a custody determination for an abuse of
      discretion. In re K.D., 144 A.3d 145, 151 (Pa. Super. 2016). We
      will not find an abuse of discretion “merely because a reviewing
      court would have reached a different conclusion.” Id. (citation
      omitted). Rather, “[a]ppellate courts will find a trial court abuses
      its discretion if, in reaching a conclusion, it overrides or misapplies
      the law, or the record shows that the trial court’s judgment was
      either manifestly unreasonable or the product of partiality,
      prejudice, bias or ill will.” Id.

R.L. v. M.A., 209 A.3d 391, 395 (Pa.Super.2019).

      Moreover,

      on issues of credibility and weight of the evidence, we defer to the
      findings of the trial [court] wh[ich] has had the opportunity to
      observe the proceedings and demeanor of the witnesses.

      The parties cannot dictate the amount of weight the trial court
      places on evidence. Rather, the paramount concern of the trial
      court is the best interest of the child. Appellate interference is
      unwarranted if the trial court’s consideration of the best interest
      of the child was careful and thorough, and we are unable to find
      any abuse of discretion.

A.V. v. S.T., 87 A.3d 818, 820 (Pa.Super. 2014) (citations omitted).


                                       -4-
J-A05029-20



     After a thorough review of the certified record, the parties’ briefs, and

the pertinent law, we discern no abuse of discretion on the part of the trial

court as to the issues raised by Father, and we affirm the custody order on

the basis of the cogent and well-reasoned opinion that the Honorable Kim D.

Eaton entered on November 4, 2019.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/10/2020




                                    -5-